PER CURIAM.
In these consolidated appeals, Brian Keith Brevard seeks to appeal from the district court’s order denying relief on his motion under the All Writs Act that the court construed as a petition for a writ of coram nobis. 28 U.S.C. § 1651. We have independently reviewed the record and conclude that Brevard has not established reversible error. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 1039, 154 L.Ed.2d 931 (2003); United States v. Brevard, No. CR-98-297 V (W.D.N.C. June 20 & Nov. 22, 2002). Accordingly, we deny his motion for appointment of counsel and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.